                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 KEITH HUNTER,                                              Civil Action No. 18-8835 (MCA)

                 Plaintiff,

         v.                                                   MEMORANDUM OPINION

 PASSAIC COUNTY JAIL,

                 Defendants.



        Plaintiff is a pretrial detainee incarcerated at Passaic County Jail. He has sued the Passaic

County Jail, Gourmet Dining, LLC, Lieutenant J. Aturl, Officer M. Biokua, and Officer G. Francis

for violations of his civil rights arising from alleged inadequate nutrition and the repetitive nature

of his meal options at the jail. At this time, the Court will grant Plaintiffs IFP application and

screen the Complaint for dismissal. For the reasons explained below, the Court will dismiss

Plaintiffs claims for relief, as described in this Memorandum Opinion, as to all Defendants

pursuant to 28 U.S.C.   §   1915(e)(2)(B). Unless otherwise stated, the dismissal is without prejudice,

and Plaintiff may file an amended complaint within 30 days to the extent he can cure the

deficiencies in his claims.

        The Complaint contains few facts, Plaintiff has been incarcerated at Passaic County Jail

since August 2017, and alleges that he is “consistently receiving non-nutritious meal options that

are repetitive and not heat to its [sic] proper temperature.” (ECF No. 1, Complaint at 5.)

Plaintiff further alleges that Gourmet Dining, LLC claims a dietician approves of the meals and

that the officers constantly lie about [Plaintiffs] complaints. (Id.) Plaintiff contends that he

arrived in prison “100% healthy and ha[sj been a vegan for 10 years.” (Id.) For the past 6-7

months, he has had low blood pressure. (Id.) Elsewhere in the Complaint, Plaintiff also states


                                                     1
that he has filed grievances regarding a lack of nourishment and drinking water, but provides no

additional facts about the lack of drinking water. (Id. at 6.) Plaintiff also states that he has filed

grievances regarding defamatory comments, but has not provided additional facts about the

nature of the defamatory comments)

        Plaintiff has attached inmate grievances submitted in connection with his dissatisfaction

with the meals at Passaic County Jail; the photocopies are of poor quality, and the majority the

grievances are illegible. (See ECF No. 1-1. at 2-22.) The grievances that are legible complain

that Plaintiff has received repetitive meals, such as a three-bean salad. (See e.g., ECF No. 1-1, at

8.) Plaintiff has also attached what appears to be a copy of the Vegan/No Soy diet menu for the

period from September 23, 2017— September 2017. The menu lists options such as spinach



 The Court does not construe Plaintiff to allege a state law claim for relief for defamation,
known as libel or slander under state law. The Supreme Court of New Jersey has described the
distinction between libel and slander as follows:
                       “[A] statement is defamatory if it is false, communicated to
               a third person, and tends to lower the subject’s reputation in the
               estimation of the community or to deter third persons from
               associating with him.” Lynch v. N.J. Educ. Ass’n, 161 N.J. 152,
                164—65, 735 A.2d 1129 (1999) (citing Restatement (Second) of
               Torts § 558, 559 (4th ed. 1977)). A defamatory statement may
               consist of libel or slander, Dairy Stores, Inc. v. Sentinel Publ’g Co.,
                104 N.J. 125, 133, 516 A.2d 220 (1986) (citing Prosser and Keeton
               on Torts § 111 at 771(5th ed. 1984)); Rodney A. Smolla, Law of
               Defamation § 1:10 (2d ed. 2008). As a general proposition, “[t]he
               short and simple distinction between the terms is that libel is
               defamation by written or printed words, or by the embodiment of
               the communication in some tangible or physical form, while
               slander consists of the communication of a defamatory statement
               by spoken words, or by transitory gestures.” Smolla, supra, § 1:11
               (footnotes omitted).
WJA. v. D.A., 210 N.J. 229,238,43 A.3d 1148, 1153 (2012). Although Plaintiff alleges that
Defendants have lied about his grievances, he has not provided any facts to suggest that any of
the Defendants made false statements about Plaintiff that lowered his reputation or deterred third
persons from associating with him; thus, even if the Court were to construe such a claim, it
would be subject to dismissal without prejudice for failure to state a claim.
                                                   2
with carrots, beans, noodles, applesauce, and bread. (Id. at 23.)

        With respect to his grievances, Plaintiff alleges that the kitchen staff and the “Lt.” often

deem his complaints “false” and make no changes to the menu. Plaintiff also states that he

appeals his grievances, and has asked to speak to the Warden about this issue.2 (Id. at 7.)

Finally, Plaintiff alleges that Officers M. Biokua, and Officer G. Francis produced a “false menu

that was never followed.” (ECF No. 1-1, at I.)

        Under the PLRA, district courts must review complaints in those civil actions in which a

person is proceeding informa pauperzs, See 28 U.S.C.         §   1915(e)(2)(B). The PLRA directs

district courts to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. Id. “The legal standard for dismissing a complaint for failure to state a claim

pursuant to 28 U.S.C.   §   1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.

2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F.

App’x 230, 232 (3d Cir. 2012) (discussing 28 U.S.C.      §   1997e(cXID; Courteau v United States,

287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C.          §   1915A(b)).

        Here, Plaintiffs Complaint is subject to screening under 28 U.S.C.            §   1915(e)(2)(B).

When reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), courts first separate the




2
  The Court does not construe Plaintiff to allege that the failure to address his grievances violated
his constitutional rights. Such a claim would be subject to dismissal because it is well-
established that prisoners do not have a constitutional right to an effective grievance process.
“[B]ecause a prisoner has no free-standing constitutional right to an effective grievance process
[citation omitted), a prisoner cannot maintain a constitutional claim. based upon [the
                                                                              .   .



prisoner’s] perception that [the recipient of the grievances) ignored and/or failed to properly
investigate his grievances.” Woods v. First Corr. Med. Inc., 446 F. Appx 400, 403 (3d Cir.
2011).
                                                    3
factual and legal elements of the claims, and accept all of the well-pleaded facts as true. See

Fowler v. UPMCShadvside, 578 F.3d 203, 210—11 (3d Cir. 2009). All reasonable inferences

must be made in the plaintiff’s favor. See in reins, Brokerage Antitrust Litig., 618 F.3d 300,

314 (3d Cir. 2010). The Complaint must also allege “sufficient factual matter” to show that the

claim is facially plausible. Fowler v. UPMSShadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(citation omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Demps/er, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting

iqbal, 556 U.S. at 678).

       Courts are required to liberally construe pleadings drafted by prose parties. Tucker v.

Hewlett Packard, inc.. No. 14-4699 (RBKIKMW), 2015 WL 6560645, at *2 (D.N.J. Oct. 29,

2015) (citingflaines v Kerner. 404 U.S. 519, 520 (1972)). Such pleadings are “heldto less

strict standards than formal pleadings drafted by lawyers.” id. Nevertheless, pro se litigants must

still allege facts, which if taken as true, will suggest the required elements of any claim that is

asserted. Id. (citing Mala v. Crown Ba;; Marina. Inc., 704 F.3d 239, 245 (3d Cir. 2013)). To do

so, [a plaintiffj must plead enough facts, accepted as true, to plausibly suggest entitlement to

relief” Gibney v Fitzgibbon, 547 F. App’x Ill, 113 (3d Cir. 2013) (citing Bistrian v. Levi. 696

F.3d 352, 365 (3d Cir. 2012)). Furthermore, “[1]iberal construction does not, however, require

the Court to credit a pro se plaintiffs ‘bald assertions’ or ‘legal conclusions.’ Id. (citing Morse   i


Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). That is, “[ejven apro se complaint

may be dismissed for failure to state a claim if the allegations set forth by the plaintiff cannot be

construed as supplying facts to support a claim entitling the plaintiff to relief Id. (citing

!vlilhouse v. Carlson, 652 F.2d 371, 373 (3d Cir. 1981)).



                                                   4
       The Court construes Plaintiff to allege claims for relief under Section 1983, which

provides in relevant part:

                       Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory subjects,...



               or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any
               rights, privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law, suit in
               equity, or other proper proceeding for redress....

Thus, to state a claim for relief under   §   1983, a plaintiff must allege, first, the violation of a right

secured by the Constitution or laws of the United States and, second, that the alleged deprivation

was committed or caused by a person acting under color of state law. West v Atkins, 487 U.S.

42,48 (1988); Fiecknick v. Pennsylvania. 36 F.3d 1250, 1255—56 (3d Cir. 1994).

        From the outset, the Court will dismiss the claims against the Passaic County Jail.

Although a county may be liable under         §   1983 for creating policies or customs that violate the

Constitution. see Monell     i   Dept ofSocial Services ofCity ofNew York. 436 U.S. 658 (1978), a

county jail is not a proper defendant under        §   1983. See Barrett v. Essex Cty. Corr. Facility, No.

CIV.A. 15-595 SDW, 2015 WL 1808523, at *3 (D.N.J. Apr. 16, 2015)C’A county jail, such as

the Essex County facility, is not a person subject to suit tinder       §   1983.”); Ingram v. At!. Cnty.

Justice Fac., Civ. No. 10—1375, 2011 WL 65915, *3 (D.N.J. Jan. 7, 2011) (citations omitted)

(county jail is not a person under section 1983). As such, the Court will dismiss the claims

against the Passaic County Jail with prejudice.3




 If Plaintiff can provide facts showing that County of Passaic promulgated a policy or custom of
serving such inadequate or insufficient food that it amounted to “punishment” in violation of the
Fourteenth Amendments Due Process Clause, see Bell, 441 U.S. at 535, he may submit an
amended complaint naming the County of Passaic as a defendant.
                                                          S
        Plaintiffs conditions of confinement claims against the remaining defendants regarding

the inadequacy of the food at Passaic County Jail also fail to state a claim for relief As a pretrial

detainee, the Fourteenth Amendment’s Due Process Clause applies with respect to Plaintiffs

conditions of confinement claim. See Bell v. Wolfish, 441 U.S. 520, 535 (1979); Hubbard v

Taylor, 399 F.3d 150, 166 (3d Cir. 2005). [U]nder the Due Process Clause, a detainee may not

be punished prior to an adjudication of guilt in accordance with due process of law.” Id. at 535.

The Constitution requires that inmates be provided with basic human needs, including food, and

that an inmate’s diet must provide them with “adequate nutrition.”     Duran   v Pvferline, 923 F.

Supp. 2d 702, 7 19-20 (D.N.J. 2013). A prison diet violates the Constitution where it “immediate

danger to the health and wellbeing of the inmates who consume it,” or there is a “substantial

deprivation of food” to the inmate. Alpheaus v. Camden Cty. Corr. Facility. No. 17-01 80, 2017

WL 2363001 (D.N.J. May 31, 2017) (quoting Duran. 923 F. Supp. 2d at 720). “Objectively,

‘[w]hether the deprivation of food falls below this [constitutional] threshold depends on the

amount and duration of the deprivation.” Duran, 932 F. Supp. 2d at 720 (quoting Berry v.

Brady, 192 F.3d 504, 507 (5th Cir. 1999)). “[I]solated instances of contaminated or spoiled

food, while certainly unpleasant, are not unconstitutional.” Duran, 923 F. Supp. 2d at 720. Cold

meals and meals lacking in variety are similarly not considered a constitutional violation. See

Nickles v. Taylor. No. 09-557, 2010 WL 1949447, at *5 (D.N.J. May 14. 2010).

        Here, Plaintiff has not provided facts showing that prison officials at the Passaic County

Jail provided him with food that was so inadequate or insufficient that it amounted to

“punishment” in violation of the Fourteenth Amendment’s Due Process Clause. See Bell, 441

U.S. at 535. Plaintiff asserts in a conclusory manner that his diet is non-nutritious, repetitive,

and not heated to temperature. But food that is cold and/or lacking in variety does not violate the



                                                   6
Constitution. Plaintiffs bald assertions alone regarding non-nutritious food and a lack of

nourishment and are also insufficient to state a claim for relief Federal Rule of Civil Procedure

8(a)(2) requires that plaintiffs set forth “a short and plain statement of the claim showing that a

pleader is entitled to relief” While this standard does not require detailed factual allegations, it

does require more than “an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v Iqbal. 556 U.S. 662, 678 (2009). At the very least, the complaint must “give the

defendants fair notice of what the     ...   claim is and the grounds upon which it rests.” Bell All.

Corp. v. Twombly, 550 U.S. 544. 545 (2007) (internal citation omitted). Plaintiff also vaguely

asserts a lack of drinking   water,   which, depending on the length of deprivation, may violate the

Constitution. Here, Plaintiff has not provided sufficient facts about the deprivation of drinking

water for the Court to assess whether he states a claim for relief

        Furthermore, although inmates must receive adequate nutrition, prison officials may not

be held liable for violating an inmate’s right to adequate nutrition unless the inmate shows both

an objective component (that the deprivation was sufficiently serious) and a subjective

component (that the officials acted with a sufficiently culpable state of mind). Stevenson v.

Carroll. 495 F.3d 62,68 (3d Cir.2007% cert. den ‘d, 552 U.S. 1180 (2008) (quoting Wilson v

Seller, 501 U.S. 294, 298 (1991) (“Unconstitutional punishment typically includes both objective

and subjective components.”). Here, Plaintiff has not provided facts showing that the officers

deprived him of nutrition and that the deprivation was serious, or that any of the officers had a

culpable state of mind. With respect to the individual Defendants, Plaintiff asserts that “the

officers constantly lie about his complaints”, and that Officers M. Biokua, and Officer G. Francis

have produced a “false menu that was never followed.” Plaintiff has not provided facts showing

how the alleged lies about his complaints/grievances violated his constitutional rights. Plaintiff



                                                        7
    has attached what may be the “false menu” created by Officers M. Biokua and Officer 0.

    Francis, but he has not provided facts showing that the failure to follow the menu violated his

    constitutional right to adequate nutrition. For these reasons, the Court will dismiss the

    Complaint without prejudice as to the individual Defendants.

           Finally, Plaintiff fails to state a claim for relief against Gourmet Dining, LLC.4 Like the

County of Passaic, a private entity like Gourmet Dining, LLC, which allegedly has a contract

with the county to provide services to a county prison, cannot be found liable under          §   1983

simply because it employs wrongdoers. See Monell, 436 U.S. at 691-92; Natale            i’.   Camden

County Correctional Facility, 318 F.3d 575. 583 (3d Cir. 2003). Since this is a conditions-of-

confinement claim, the Bell standard described above applies, and Plaintiff must allege facts

showing that Gourmet Dining LLC had a custom or policy of serving such inadequate or

insufficient food that it amounted to “punishment” in violation of the Fourteenth Amendment’s

Due Process Clause. Bell, 441 U.S. at 535; Natale, 318 F.3d at 583 (for government contractor to

be liable, it must have had a custom or policy that caused the constitutional violation); Mont v.

Camden Oily., Civ. No. 09—4183. 2010 WL 2560680, *8 (D.N.J. June 21,2010) (applying Bell

to claim of inadequate nutrition); Duran v Merline. 923 F. Supp. 2d at 719 (same), Here,

Plaintiff has not provided facts explaining a relevant policy or custom and has not explained how

any relevant policy or custom violated his constitutional rights. As such, the Court will dismiss

without prejudice the Fourteenth Amendment claim against Gourmet Dining, LLC.

           For the reasons expressed in this Memorandum Opinion, the Court will grant Plaintiffs

IFP application and will dismiss the Complaint in its entirety pursuant to     §   19l5(e)(2)(B). The

claim against Passaic County Jail is dismissed with prejudice. The remaining claims as



‘
     The Court assumes for purposes of this screening that Gourmet Dining, LLC is a state actor.
                                                     8
construed herein are dismissed without prejudice as to all remaining Defendants. An appropriate

Order follows. Plaintiff may file an Amended Complaint as to those claims dismissed without

prejudice within 30 days of his receipt of this Memorandum Opinion and Order.




                                                   Mad41nCox Arleo, District Ju
                                                   United States District Coup




                                               9
